internal_revenue_service index no number release date cc ebeo - plr-115342-98 employer date plan trust x trust y dear this responds to your letter of date and subsequent correspondence on behalf of employer requesting a ruling concerning the proposed deferred_compensation plan plan under which employer intends to provide benefits under sec_457 and sec_457 of the internal_revenue_code_of_1986 and the related trusts thereunder employer is represented to be a governmental entity hospital described in sec_457 in response to the need for primary and specialty care physicians in employer’s service area employer created plan in order to attract and maintain physicians to their area plan currently cover sec_5 physicians participants each participant has entered into an identical employment agreement with employer except that certain agreements cover a 4-year period of employment while other of the contracts require a 5-year commitment the participants have agreed to be covered by plan rather than to participate in the state retirement_system where employer is located under the sec_457 portion of plan participants are eligible to defer up to the legal limit established by sec_457 for eligible plans in addition under the sec_457 portion of plan employer will contribute an amount totaling of each participant's salary which is subject_to a substantial_risk_of_forfeiture as discussed more fully below under that portion of plan providing eligible deferred_compensation benefits under sec_457 the amounts which may be deferred by participants are within the limits set out in sec_457 adjusted for the calendar_year to reflect increases in cost of living under sec_457 and sec_415 of the code including the sec_457 coordination of deferral provisions the participant’s election to defer compensation under the plan must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective distribution of deferred benefits will commence days after a participant ceases to be an employee of employer unless a participant irrevocably elects to defer the commencement of benefits to a later date participants may choose among distribution options including lump sum cash payment periodic_payments over a specified period of time made not less frequently than annually or periodic_payments over the life of the participant or beneficiary or the joint lives of the participant and his or her or beneficiary the time and manner of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan plan further provides that the trustee of its assets must hold all of the sec_457 plan’s assets for the exclusive benefit of the participants and their beneficiaries and that all amounts deferred under the plan must be transferred to a_trust meeting the requirements of sec_457 of the code within an administratively reasonable_time period ie within business days after the end of the month in which such amounts were deferred the rights of any participant or beneficiary to payments pursuant to plan with respect to the benefits provided under sec_457 are generally nonassignable and not subject_to attachment garnishment pledge or garnishment employer has created trust x by an agreement in writing to hold the sec_457 plan assets under the terms of trust x all assets and income of the trust will be held for the exclusive benefit of participants and their beneficiaries and no assets will be subject_to the claims of employer’s general creditors the terms of trust x make it impossible prior to the satisfaction of all liabilities with respect to plan participants and their beneficiaries for any part of the assets and income of trust x to be used for or diverted to purposes other than the exclusive benefit of plan participants and their beneficiaries the trust is represented to be a valid trust under state law plan also provides benefits to the participants under sec_457 of the code under the sec_457 portion of plan a participant receives from employer an annual_benefit totaling of a participant’s total salary excluding bonuses or other compensation only if the participant’s employment ends due to full completion of the employment contract with employer death total disability retirement at age ½ or termination of employment by the employer other than for cause it has been represented by employer that none of the participants in plan are members of the board_of directors of employer the board_of directors of employer has also been represented to be independent from employer and provided with the sole legal authority of the affairs of employer pursuant to county and state law to assist it in providing assets from which to pay the sec_457 benefit obligations to the participants employer has established trust y drafted to conform to the requirements of revproc_92_64 1992_2_cb_422 with an independent third party trustee a_trust to which employer intends to contribute funds or other_property from which the retirement benefits may be paid the trustee has the duty to invest the trust assets in accordance with the terms of the trust agreement at all times the trust assets under the sec_457 provisions of plan will be subject_to the claims of employer’s general creditors if employer becomes insolvent as defined in the trust agreement employer’s chief_executive_officer and its board_of trustees have the duty to inform the trustee of employer’s insolvency upon receipt of such notice or other written allegations of employer’s insolvency the trustee will suspend the payment of these benefits with respect to participants in employer’s plan if the trustee determines in good_faith that employer is not insolvent or is no longer insolvent the trustee will resume the payment of benefits if employer is insolvent the trustee shall hold the trust corpus for the benefit of employer’s general creditors both plan and the trust agreement under trust y provide that all amounts deferred under the plan pursuant to the sec_457 portion of plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights will remain until made available to the participant or beneficiary solely the property and rights of the employer subject only to the claims of employer’s general creditors participants have only the status of general unsecured creditors of their employer the rights of any participant or beneficiary to payments pursuant to the plan and trust agreement are nonassignable and their interests in benefits under the plan and the trust agreement are not subject_to attachment garnishment pledge encumbrance or other legal process sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer’s account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ sec_457 provides that if a sec_457 plan is or becomes an ineligible plan then the deferred_compensation shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under such plan to a participant or beneficiary shall be determined under sec_72 relating to annuities sec_457 of the code governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan sec_457 states that sec_457 does not apply to a plan described in sec_401 which includes a_trust exempt from tax under sec_501 to an annuity plan or contract described in sec_403 to that portion of any plan which consists of a transfer of property described in sec_83 or to that portion of any plan which consists of a_trust to which sec_402 applies in general sec_457 of the code provides that the amount of compensation which is deferred under a plan subject_to sec_457 is included in the participant’s or beneficiary’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation sec_457 provides that for purposes of sec_457 the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person’s rights to such compensation are conditioned upon the future performance of substantial services by any individual sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 and the regulations thereunder whether a risk of forfeiture is substantial depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance of substantial services by any person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied the regularity of the performance of services and the time spent in performing such services tend to indicate whether services required by a condition are substantial see sec_1_83-3 sec_1_83-3 example of the regulations provides by way of example that where a corporation transfers to an employee shares of stock in the corporation at dollar_figure per share and the employee is obligated to sell the stock to the corporation at dollar_figure per share if he terminates his employment with the corporation for any reason prior to the expiration of a two year period of employment the employee’s rights to the stock are subject_to a substantial_risk_of_forfeiture during such two year period if the conditions on transfer are not satisfied it is assumed that the forfeiture provision will be enforced sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in g shall be treated as an organization exempt from tax under sec_501 sec_457 provides that amounts in the trust are ttreated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor under the terms of plan and the trust agreement for trust x the trustee must hold all of the sec_457 plan’s assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to a_trust meeting the requirements of sec_457 of the code within an administratively reasonable_time period in addition the trust is represented to be a valid trust under state law under the terms of plan a participant will be entitled to receive benefits under the sec_457 provisions of plan only if their employment ends due to full completion of the employment contract with employer or death total disability retirement at age ½ or termination of employment by the employer other than for cause based on these facts a participant's benefits under the plan are subject_to a substantial_risk_of_forfeiture until they vest accordingly under sec_457 of the internal_revenue_code no contributions or benefits are taxable to a participant or his beneficiary until the benefits vest under the terms of the plan under the terms of the trust agreement for trust y assets may be placed in trust to be used to provide deferred_compensation benefits to the participants however the trustee has the obligation to hold the trust assets and income for the benefit of employer’s general creditors in the event of employer’s insolvency the trust agreement for trust y further provides that an employee receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of employer’s insolvency they are fully within reach of r’s general creditors as are any other assets of employer_provided i that the creation of trust y does not cause the sec_457 portion of plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision in trust y requiring use of the trust assets to satisfy the claims of employer’s general creditors in the event of employer’s insolvency is enforceable by the general creditors of employer under federal and state law and based on the information submitted and representations made we conclude as follows the portion of plan providing deferred_compensation under sec_457 is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 all assets and income of plan described in sec_457 will be held in trust for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred in accordance with plan under sec_457 including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of plan trust x established with respect to employer’s sec_457 plan assets is treated under sec_457 as an organization_exempt_from_taxation under sec_501 trust y established with respect to the portion of plan providing for deferred_compensation under sec_457 will be classified as a_trust under sec_301_7701-4 of the procedure and administration regulations because the principal and income of trust y may be applied in discharge of legal obligations of the grantor employer will be treated as the owner of trust y under sec_677 of the code accordingly there shall be included in computing the taxable_income and credits of employers all items of income deductions and credits against tax of trust y sec_671 neither the creation nor maintenance of the portion of plan providing deferred_compensation under sec_457 and trust y nor the contribution of assets to trust y will result in a transfer of property to any participant or beneficiary nor create taxable_income to any participant or beneficiary under sec_83 of the code or sec_1_83-3 of the regulations benefits under the portion of plan providing deferred_compensation under sec_457 are subject_to a substantial_risk_of_forfeiture until the participant ends their employment with employer under the terms of the employment contract with employer or death total disability retirement at age ½ or termination of employment by employer other than for cause accordingly under sec_457 amounts credited by employer under plan are included in the gross_income of the participant or his beneficiary in the first taxable_year in which participant ends employment with employer under the terms of the employment contract with employer or because of death total disability retirement at age ½ or termination of employment of the participant by employer other than for cause no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than employer's plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and the participants of plan and applies only to the plan and trusts submitted on date and revised in accordance with the amendments submitted on date date and date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purpose
